DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 3D Semiconductor Packages

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1, 2, 4-5 and 7 are rejected under 35 U.S.C. 103 as being obvious over Yu et al. (PG Pub 2018/0197837; hereinafter Yu) and Tsai et al. (PG Pub 2015/0096923; hereinafter Tsai).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


    PNG
    media_image1.png
    474
    886
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 10 provided above, Yu teaches a semiconductor package (para [0023-0061]; for the purpose of examination the package of Yu will be taken as two packages side-by side. Support can be found in para [0024]), comprising: 
a package structure (annotated “pkg structure” in Fig. 10 above), comprising: 
a first redistribution layer structure 32/34; 
a first logic die 10 (para [0024]; referred to as 10-left);
(para [0024]; “device die 10 (which is a part of the respective wafer 2 that has a plurality of device dies) is provided. In accordance with some embodiments of the present disclosure, device die 10 is a logic die, which may be a Central Processing Unit (CPU) die, a Micro Control Unit (MCU) die, an input-output (IO) die, 
 and a plurality of second logic dies 10 (para [0024]; referred to as 10-right), disposed over and electrically connected to the first redistribution layer structure (see Fig. 10); 
a first memory die 20-4 (para [0027]; “device die 20 is a memory die”), disposed over the first logic die and the second logic dies and electrically connected to first redistribution layer structure (see Fig. 10);
a first heat conduction block 56 (para [0050]), disposed over the first logic die and the second logic dies (see Fig. 10); and 
a first encapsulant 54, encapsulating the first memory die and the first heat conduction block (see Fig. 10).
Although, Yu teaches the package structure, he does not explicitly teach the package structure is “bonded to a substrate.”

    PNG
    media_image2.png
    476
    744
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 15 and Fig. 16 (provided above), Tsai teaches an integrated fan-out structure with guiding trenches in buffer layer (title) comprising: a package structure 60/62 (para [0027-0028]) is bonded to a substrate 72 (para [0029]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the substrate, as taught by Tsai, thereby providing means to electrically interconnect the package of Wang with other outside components.
	Regarding claim 2, refer to the figures cited above, in the combination of Yu and Tsai, Yu teaches a second encapsulant 14B encapsulating the first logic die 10-left and the second logic dies 10-right (see Fig. 10).
Regarding claim 4, refer to the figures cited above, in the combination of Yu and Tsai, Yu teaches the first heat conduction block 56 is free of active device and passive device (see Fig. 10).
Regarding claim 5, refer to the figures cited above, in the combination of Yu and Tsai, Yu teaches the first heat conduction block 56 is adhered to the second logic die 10-right through an adhesive 22 (indirectly).
Regarding claim 7, refer to the figures cited above, in the combination of Yu and Tsai, Yu teaches the first heat conduction block 56 continuously covers the second logic dies 10-right at a same side of the first logic die 10-left (see Fig. 10).

2.	Claims 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (PG Pub 2018/0197837; hereinafter Yu)
Regarding claim 8, refer to the Examiner’s mark-up of Fig. 10 provided above, Yu teaches a semiconductor package (para [0023-0061]; please note, for the purpose of examination the package of Yu will be taken as two packages side-by side. Support can be found in para [0024]), comprising: 
a package structure (annotated “pkg structure” in Fig. 10 above), comprising: 
a first logic die 10 (para [0024]; referred to as 10-left);
(para [0024]; “device die 10 (which is a part of the respective wafer 2 that has a plurality of device dies) is provided. In accordance with some embodiments of the present disclosure, device die 10 is a logic die, which may be a Central Processing Unit (CPU) die, a Micro Control Unit (MCU) 
at least one first heat conduction block 30B (para [0031]; “epoxy”), disposed aside the first logic die; 
a plurality of second logic dies 20-4, disposed over a first side (top) of the first logic die and electrically connected to the first logic die (see Fig. 10); 
a first memory die 41, disposed over a second side (bottom) opposite to the first side of the first logic die and electrically connected to the first logic die (see Fig. 10); and 
at least one second heat conduction block 32, disposed aside the first memory die and over the at least one first heat conduction block.
The recited “memory dies” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having the first die, disposed over a second side (bottom) opposite to the first side of the first “logic” die and electrically connected to the first “logic” die, which Yu clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown 
Regarding claim 11, refer to the Examiner’s mark-up of Fig. 10 provided above, Yu teaches the at least one first heat conduction block 30B includes a plurality of first heat conduction blocks (annotated “1st block” in Fig. 10, on the left and the right of 10), and the first heat conduction blocks are disposed at opposite sides of the first logic die (see Fig. 10).
	Regarding claim 12, refer to the Examiner’s mark-up of Fig. 10 provided above, Yu teaches the at least one second heat conduction block 32 includes a plurality of second heat conduction blocks (blocks are solid pieces broken into multiple blocks by the TSV’s), and the second heat conduction blocks are disposed at opposite sides of the second logic dies (see Fig. 10).

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Wang et al. PG Pub 2020/0066631 teaches a method of fabricating an integrated device

Allowable Subject Matter
3.	Claims 3, 6, 9 and 13-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 3 is incorporated into the base claim 1.  
Claim 3 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 3, a second encapsulant encapsulating the first logic die and a third encapsulant encapsulating the second logic dies, wherein the second encapsulant is disposed between the first encapsulant and the third encapsulant.
Claim 6 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 6 is fully incorporated into the base claim 1.  
Claim 6 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 6, a second heat conduction block, wherein the first heat conduction block and the second heat conduction block are disposed at opposite sides of the first memory die.
Claim 9 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 8 or (ii) claim 9 is fully incorporated into the base claim 8.  
Claim 9 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 9, a substrate, a first redistribution layer structure, a second redistribution layer structure and a plurality of through vias, wherein the package structure is bonded to the substrate, the first redistribution layer structure is disposed between the first logic die and the second logic dies, the second redistribution layer structure is disposed between the second logic dies and the substrate, and the through vias are disposed between the first redistribution layer structure and the second redistribution layer structure.
Claim 10 would be allowable, because it depends on allowable claim 9.
Claim 13 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 8 or (ii) claim 13 is fully incorporated into the base claim 8.  
Claim 13 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 13, an adhesive and a dielectric layer, wherein the at least one second heat conduction block is adhered to the at least one first heat conduction block through the adhesive.
Claim 14 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 8 or (ii) claim 14 is fully incorporated into the base claim 8.  
Claim 14 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 14, an adhesive and a dielectric layer, wherein the at least one second heat conduction block is adhered to the at least one first heat conduction block through the adhesive, and the dielectric layer is disposed between the adhesive and the at least one first heat conduction block.
Claim 15 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 15, a substrate; and a package structure, bonded to the substrate and comprising: a first logic die; a plurality of second logic dies;  a bridge, disposed over a first side of the first and second logic dies, wherein at least two of the first logic die and the second logic dies are electrically connected by the bridge; at least one first memory die, disposed over a second side opposite to the first side of the first and second logic dies; and at least one heat conduction block, disposed over the second side opposite to the first side of the first and second logic dies.
Claims 16-20 would be allowable, because they depend on allowable claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895